DETAILED ACTION
This Non-Final action is responsive to the continuation filed 9/28/2020.

In the Continuation Claims 1-20 remain pending. Claims 1, 9 and 16 are the independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
4.	Claims 1-15 are allowed. Please note allowability status of claims are subject to change should relevant prior art be discovered anytime during prosecution.


Withdrawn Rejections
5.	The 35 U.S.C. 103(a) rejections of claims 1-20 with cited references of Grosz (U.S. 8,958,662) in view of Agosta (U.S. 9,129,161) has been withdrawn in light of the amendment.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

7.	With respect to the first prong of this analysis, a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply. When the claim limitation does not use the term “means,” examiners should determine whether the presumption that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6 does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: “mechanism for,” “module for,” “device for,” “unit for,” “component for,” “element for,” “member for,” “apparatus for,” “machine for,” or “system for.”. Use of the word “means for…” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
                Claim elements in this application that use the word “A system for…” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 16-20 are rejected under 35 U.S.C. 102(a)(1) for being acnticipated by Brandt (U.S. 8,489,627, published Jul. 16, 2013).
Regarding Independent claim 16, Brandt discloses A computing system comprising: 
means for determining a set of ranked tags based on a context for a canvas (see figs. 4-5 & col. 7, lines 20-67 & col. 8, lines 1-20, discloses determining a set of ranked tags represented has tagged images via tag_id having a ranked order and category based on context of a canvas wherein the context of the canvas is a user input defined word); 
means for generating a media list using the set of ranked tags, the media list comprised of plurality of images having tags corresponding to the set of ranked tags (see figs. 4-5 & col. 7, lines 20-67 & col. 8, lines 1-20, discloses generating a media list associated with an image categories based on ranked tags which are ordered tag-_id representing the images and depicted in numeral 408); 
means for filling an object on the canvas with an image of the plurality of images (see fig. 5 numeral 402, depicts filling an object defining a frame area on the canvas with a particular image identified by the user). 

Regarding Dependent claim 17, with dependency of claim 16, Brandt discloses means for placing the image into the object such that a relevant area of the image is visible (see fig. 5 numeral 402, depicts filling an object defining a frame area on the canvas with a particular image identified by the user).

Regarding Dependent claim 18, with dependency of claim 17, Brandt discloses wherein, the relevant area comprises a face, the face being placed at a center of a bounding box associated with the object (see fig. 5 numeral 402, depicts filling an object defining a frame area on the canvas with a particular image that includes individuals identified by the user).

Regarding Dependent claim 19, with dependency of claim 17, Brandt discloses wherein the relevant area is not a face, the image being centered in a bounding box associated with the object (see fig. 5 numeral 402, depicts filling an object defining a frame area on the canvas with a particular centered image identified by the user).

Regarding Dependent claim 20, with dependency of claim 17, Brandt discloses wherein the context of the canvas comprises a background of the canvas or a user-input word related to the canvas. (see figs. 4-5 & col. 7, lines 20-67 & col. 8, lines 1-20, discloses determining a set of ranked tags represented has tagged images via tag_id having a ranked order and category based on context of a canvas wherein the context of the canvas is a user input identified word). 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 
Response to Arguments
9.	Applicant’s arguments filed 9/28/2020 has been considered but are moot in view of the new grounds of rejection.

Conclusion
References Cited
10.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ruta (U.S. 8,254,684) discloses “Method And System For Managing Digital Photos”
Ke et al. (U.S. 8,433,140) discloses “Image Metadata Propagation”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
3/12/2021